Applicant’s election without traverse of Group I, claims 1-4, 6, 9, 10, 12, 15-18, 20, 22, 24, 29, to Phlf, in the reply filed on November 22, 2021 is acknowledged.
Claims 5, 7-8, 11, 13-14, 19, 21, 23 are canceled.  Claims 25-28 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-4, 6, 9, 10, 12, 15-18, 20, 22, 24, 29, to Phlf, are under consideration.

Priority:  This application claims benefit to provisional application 62/735877, filed September 25, 2018.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraph 0124 of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 24 is directed to a cell comprising a polynucleotide or combination of polynucleotides.  It is disclosed in the specification that the cell may be a eukaryotic cell…in some embodiments, the cell is a mammalian cell…the cell exists as part of a multicellular organism (paragraph 0100 of the application publication).  Therefore, the cell recited in the claim reasonably comprises a human cell and the claim encompasses a human organism.  Therefore, claim 24 is rejected under 35 U.S.C. 101 and section 33(a) of the American Invents Act.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9, 10, 12, 15-18, 20, 22, 24, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 and the dependent claims are drawn to a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9 fused to a transcription factor (e.g. transcriptional repressor), wherein the dCas9 comprises a mutated HNH domain and a mutated PAM domain; (b) at least one sgRNA; and (c) at least one output sequence comprising a transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site, and a cell comprising said genetic circuit.

	The specification discloses a representative species of a genetic circuit comprising a specific fusion protein comprising a specific dCas9 fused to specific transcriptional repressors, notably Phlf, comprising defined sgRNAs and output sequences (see examples).  Other than the representative species of the specific genetic circuit, the specification fails to disclose any other genetic circuits comprising any dCas9 variant comprising any HNH domain mutation(s) and PAM domain mutation(s) fused to any transcription factor and further in combination with any number of sgRNAs and output sequences comprising operators, promoters, and binding sites, all being unlimited in structure.  However, the skilled artisan cannot necessarily envision the detailed structures of ALL the variant dCas9 and fused with any transcription factor and further in combination with any number of sgRNAs and output sequences comprising operators, promoters, and binding sites, all having no particular structure, that successfully form a genetic circuit because the specification provides no guidance as to which structural features are essential and critical to have and form genetic circuits with any dCas9 fused to a transcription factor, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 10, 12, 15-18, 20, 22, 24, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a genetic circuit comprising a polynucleotide or a combination of polynucleotides, wherein the single polynucleotide or the combination of polynucleotides encode the components recited in (a), (b) and (c).  The claim is confusing because (b) and (c) of claim 1 appear to already recite nucleic acid molecules; therefore, it is unclear how the single polynucleotide or combination of polynucleotides further encode nucleic acid molecules.  Further clarification is requested.
Claim 16 is rejected under et U.S.C. 112(b) for the reasons similarly noted above for claim 1.
Claim 4 is indefinite because the claim recites amino acid residues or positions but does not recite a SEQ ID NO.  Therefore, it is not clear whether the positions or residues recited in the claim are present at that location.

Claims 2-3, 6, 9, 10, 12, 15, 17-18, 20, 24, 29 are included in this rejection because they are dependent on the above claim(s) and fail to cure its defects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 10, 12, 15-18, 20, 22, 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen I (WO 2018148246; IDS 02.19.21) in view of Nielsen II (2014 Mol Sys Biol 10:763, 11 pages; IDS 02.19.21), Stanton et al. (2014 ACS Synth Biol 3:  880-891; IDS 02.19.21), Sternberg et al. (2015 Nature 527:  110-113; IDS 11.22.21) and Bolukbasi et al. (2015 Nature Methods 12(12):  1150-1156; IDS 02.19.21).
Nielsen I discloses genetic circuits for controlling expression of output sequence(s) using genetic circuits that employ catalytically inactive endonucleases (at least abstract).  The catalytically inactive endonuclease is an RNA-guided endonuclease (i.e. dCas9), where a specific 
Nielsen II also discloses genetic circuits comprising small guide RNAs (sgRNAs) and dCas9 to repress genetic loci via the programmability of RNA:DNA base pairing (p. 1).  Nielsen II discloses schematics of genetic circuits comprising at least dCas9, a gRNA, an output 
It is further disclosed in Nielsen I that a promoter and/or promoter/operator may also contain sub-regions at which regulatory proteins and molecules may bind, such as transcription factors (p. 12).  In some embodiments, the first, second, third, and/or fourth promoter/operator includes a polynucleotide that comprises a promoter and a Phlf operator (p. 4, 88).
Nielsen I discloses catalytically-inactive RNA-guided nucleases were screened for their ability to elicit high transcriptional repression but low cellular toxicity (p. 46, also Figs. 2A-2B), including a dCas9 (e.g. dSpCas9) comprising a mutated HNH domain (e.g. H840A) and a mutated RuvC1 domain (e.g. D10A) (Fig 2A).
Therefore, Nielsen I/II can reasonably be deemed to disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9, wherein the dCas9 comprises a mutated HNH domain (e.g. H840A) and the substitution D10A; (b) at least one sgRNA; and (c) at least one output sequence comprising a transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site.
Nielsen I/II do not specifically teach a fusion protein comprising dCas9 fused to a transcription factor and/or a mutated PAM domain.
	Stanton et al. disclose TetR and its homologues are commonly used to construct genetic circuits (p. 8821).  It is disclosed that catalytically inactive Cas9 can be retooled to function as activators or repressors by fusing to a transcriptional activation domain (VP16-) or a transcriptional repressor domain (KRAB), respectively (p. 881).  Stanton et al. disclose a group 
	Sternberg et al. disclose studies on the structural rearrangements of Cas9 upon sgRNA binding (p. 110).  Sternberg et al. disclose a Cas9 where the HNH is deleted and replaced with a GGSGGS linker at residues 769-918 (see methods).  It is disclosed that HNH deletion retains nearly wildtype DNA binding activity while being defective in non-target strand cleavage; thus, the HNH domain is dispensable for RNA-guided DNA targeting (p. 112).
	Bolukbasi et al. disclose a mutation in the PAM domain of a chimera Cas9 protein.  Bolukbasi et al. disclose the R1335K mutation attenuated Cas9 activity with a PAM site (p. 1151).  Bolukbasi et al. disclose altering the affinity of PAM recognition through mutation generated SpCas9 variants that are dependent on the attached pDBD (programmable DNA binding domain) for efficient function (p. 1152).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9 fused to a transcription factor (e.g. transcriptional repressor), wherein the dCas9 comprises a mutated HNH domain and a mutated PAM domain; (b) at least one sgRNA; and (c) at least one output sequence comprising a transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site (at least instant claim 1).  The motivation to do so is given by the prior art.  Nielsen I/II disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising a dCas9, wherein the dCas9 comprises a mutated HNH domain; (b) at 
	Regarding instant claim 2, Nielsen I discloses the dCas9 comprises a functional RuvC domain (Fig. 2A).
	Regrading instant claims 3, 4, as noted above, Sternberg et al. disclose the HNH is deleted and replaced with a GGSGGS linker at residues 769-918 (see methods).  It is disclosed that HNH deletion retains nearly wildtype DNA binding activity while being defective in non-target strand cleavage; thus, the HNH domain is dispensable for RNA-guided DNA targeting (p. 112).  Bolukbasi et al. disclose a R1335K PAM domain mutation generates Cas9 variants that are dependent on the fused domain for efficient function.  Nielsen II discloses the dCas9 
	Regarding instant claim 6, Stanton et al. disclose six new repressors, including Phlf, were obtained with an average of 172-fold repression (ranging from 18- to 551-fold) (p. 883, also Fig. 1e).  Therefore, it would have been obvious to fuse Phlf as the transcription repressor in the fusion protein comprising the dCas9 variant noted above.
	Regarding instant claim 9, Stanton et al. also disclose transcription factors, including transcriptional activators.
	Regarding instant claim 10, Nielsen I/II reasonably disclose the transcription factor operator and the cognate promoter of the output sequence are on the same DNA strand (see at least Nielsen I p. 12, p. 13-17; Nielsen II p. 1-2).
	Regarding instant claim 12, as noted above, Nielsen I/II reasonably disclose the transcription factor operator and the cognate promoter of the output sequence are on the same DNA strand; therefore, it would have been obvious that the cognate promoter and transcription factor operator are separated by 0 to 20 base pairs.
	Regarding instant claim 15, as noted above, Nielsen I discloses dCas variants and fusion proteins thereof.  It is disclosed in Sternberg et al. that a linker can be used to attach two domains 
	Regarding instant claims 18, 20, 22, Nielsen et al. disclose that components of the genetic circuit may be encoded by a single nucleic acid (e.g. on the same plasmid or other vector) or by multiple different (e.g. independently-replicating) nucleic acids; in some embodiments, one or more components of the genetic circuits are provided on a recombinant expression vector (p. 35-36).
	Regarding instant claim 24, Nielsen I/II disclose cells harboring the genetic circuits (Nielsen I p. 4, p. 18-19; Nielsen II p. 1).
	Regarding instant claim 16, Nielsen I discloses the promoters and/or promoters/operators may be inducible (Nielsen I p. 12-17) and Nielsen II also discloses inducible dCas9 and sgRNA system in the genetic circuits (Nielsen II p. 2-5, also Fig. 2-3).  Nielsen I discloses two or more layers of regulation by the genetic circuit and inducible promoters, where the layers of regulation comprise the components and/elements recited in at least instant claim 16 (see at least p. 11-12).  See also at least Nielsen II p. 1-5, Fig. 1-3, which disclose the design and characterization of genetic circuits comprising inducible dCas9 and sgRNA systems comprising between two and thirty unique sgRNAs.  Additionally, for the reasons already noted above, Nielsen I/II, Stanton et al., Bolukbasi et al. reasonably disclose a genetic circuit comprising (a) polynucleotides encoding at least a fusion protein comprising the dCas9 variant claimed; (b) at least one sgRNA; and (c) at least one output sequence comprising a transcription factor operator and a cognate promoter comprising a sgRNA target site and a PAM site.  Therefore, it would have been obvious to arrange the components and/or elements disclosed in the prior art for a genetic circuit 
	Regarding instant claim 17, the cited art references reasonably disclose the components and/or elements recited in (a) to (e) of a genetic circuit for the reasons noted above.  Therefore, it would have been obvious to arrive at the claimed dCas9 variant fused to a Phlf transcriptional repressor and an output sequence comprising an output promoter operably linked to a Phlf operator.
Regarding instant claim 29, Nielsen et al. disclose that components of the genetic circuit may be encoded by a single nucleic acid (e.g. on the same plasmid or other vector) or by multiple different (e.g. independently-replicating) nucleic acids; in some embodiments, one or more components of the genetic circuits are provided on a recombinant expression vector (p. 35-36).  Therefore, it would be obvious to arrive at a polynucleotide sequence encoding the dCas9 variant fused to the transcription factor noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656